Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 9/17/2020 has been entered.

Election
Applicant's election without traverse of group I in the reply filed on 6/7/2022 is acknowledged. Claims 19-25 are withdrawn from further examination as they drawn to non elected invention.
Claims 1-18 are presented for examination on the merits. 
Priority
This application has PRO 62/884,785 (filed 8/9/2019) and PRO 62/755,087 (filed 11/2/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2 and 11 appear to contain the trademark/trade name “Cap-Score” (line 7 for claim 1, for example).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an assay, it is not clear what is claimed (steps? Reagents? Etc.) and, accordingly, the identification/description is indefinite. 

Claim 15 recites the limitation "the plastic tube" in line 1.  There is insufficient antecedent basis for this limitation in claim 1. Should claim 15 depend on claim 14?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Travis et al. (US20170248584, IDS).
Travis teaches a method for determining male fertility (title and abstract). 
For Claims 1 and 2: the reference teaches a method comprising: a) obtaining a sperm sample from a human male (page 2, [0019]) by collecting; b) introducing into the sperm sample a fixed volume of a semen extender solution at a dilution volume ratio (no specific “semen extender solution” and “ratio” are claimed/defined, therefore any solution/media or dilution meet claim limitations) to give an extended sperm sample: semen extender media (page 8, [0078]++); d) performing a Cap-Score assay (page 8, [0078], line 9++); and e) determining fertility status of the human male (page 8, [0079]); for claims 5-8, the reference teaches the semen extender solution comprises buffer: TES/TRIS-yolk buffer (page 2, [0020], line 14++); for claims 9-10, the reference teaches the semen extender solution comprises antibiotic/gentamicin (page 5, [0052], line 2++); for claim 11, the reference teaches Cap-score assay (page 9, claim 1); for claims 14-15, the reference teaches the sperm sample is stored in a plastic/polypropylene/PET tube with conical bottom and seal cap (page 8, [0081], line 8++); for claim 18, the reference teaches using a sperm sample collection kit (page 6, [0057]++).
Travis does not explicitly teach c) maintaining the extended sperm sample at a temperature range of about 4oC to about 25oC for an extended time span of greater than 2 hours as recited in claims 1, 3-4 and 16-17; the dilution volume ratio is about 10:1 to about 1:10 or 1:1 as recited in claims 12-13. However, Travis teaches maintaining/liquefying the extended sperm sample at room temperature for 1 hr (page 2, [0019], line 4++). 
For Claims 3-4 and 16-17 concerning the temperature range and incubation period, claims 12-13 concerning dilution range, Travis teaches maintaining/liquefying the extended sperm sample at room temperature for 1 hr (page 2, [0019], line 4++) in order to obtain a sample with more fluid/liquid consistency, it would have been obvious to optimize the conditions to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed conditions are obvious over the cited references, which is “close enough” and the reference provide motivation to obtain a sample with more fluid/liquid consistency.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize conditions for sample dilution and maintenance.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach method for determining male fertility (title and abstract) and Travis teaches conditions to obtain a sample with more fluid/liquid consistency (page 2, [0019], line 4++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including optimizing conditions for sample dilution and maintenance, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of USPN 7160676. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method for identifying fertility status of a human male with similar steps, therefore, the method of the instant application are rendered obvious over the patent.

Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 13 of USPN 7670763. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method for identifying fertility status of a human male with similar steps, therefore, the method of the instant application are rendered obvious over the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653